Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Ferdinand, J.), rendered August 3, 1994, convicting him of robbery in the first degree, assault in the second degree (two counts), and criminal possession of a weapon in the fourth degree, under Indictment No. 13911/93, upon a jury verdict, and imposing sentence, and (2) a judgment of the same court, also rendered August 3, 1994, convicting him of robbery in the first degree, under Indictment No. 4288/93, upon his plea of guilty, and imposing sentence. The appeal under Indictment No. 13911/93 brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgments are affirmed.
The defendant’s challenge to the admission into evidence of three photographs of the victim’s wounds is without merit as the photos were probative as to essential elements of the robbery and assault counts, suggesting intent and force (see, People v Stevens, 76 NY2d 833; People v DeBerry, 234 AD2d 470). Similarly, the defendant’s challenges to the prosecutor’s *444summation are without merit. When the defendant attacked the credibility of the People’s witnesses in summation, he opened the door for the prosecutor to rehabilitate the credibility of those witnesses (see, People v Salaman, 231 AD2d 464; People v Long, 205 AD2d 804; People v Russo, 201 AD2d 512, affd 85 NY2d 872).
The defendant’s sentences are not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Thompson, Sullivan and Pizzuto, JJ., concur.